Case 2:20-cv-10031-AJT-EAS ECF No. 35, PageID.317 Filed 04/06/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


HINO MOTORS
MANUFACTURING U.S.A, INC.,

                    Plaintiff,
                                              Case No. 2:20-cv-10031
             v.

CHRIS HETMAN,

                    Defendant.



         JOINT STIPULATION FOR EXTENSION OF DEADLINE
                   TO FILE DISCOVERY MOTIONS


      The deadline to for filing discovery motions in this case is April 2, 2021, while

the deadline for completing discovery is May 3, 2021.

      The parties are currently conferring regarding a discovery issue and need more

time to do so in an effort to avoid the filing of a motion. Accordingly, the parties

stipulate to extending the deadline for filing discovery motions to May 3, 2021 to

coincide with the discovery deadline.
Case 2:20-cv-10031-AJT-EAS ECF No. 35, PageID.318 Filed 04/06/21 Page 2 of 3




                                        STIPULATED AND AGREED:

                                        /s/ J. Michael Honeycutt
                                        J. Michael Honeycutt (P60517)
                                        Ronald E. Reynolds (P40524)
                                        FISHER & PHILLIPS LLP
                                        227 West Trade St., Ste. 2020
                                        Charlotte, NC 28202
                                        E-mail: jhoneycutt@fisherphillips.com

                                        Counsel for Plaintiff


                                        /s/ David J. Kramer
                                        David J. Kramer (P46342)
                                        THE DAVID J. KRAMER LAW
                                        FIRM, PLLC
                                        42400 Grand River Ave., Ste. 109
                                        Novi, MI 48375
                                        E-mail: david@novilaw.com

                                        /s/ Daniel J. M. Schouman
                                        Daniel J. M. Schouman (P55958)
                                        SCHOUMAN AND SCHIANO
                                        1060 E. West Maple
                                        Walled Lake, MI 48390
                                        Telephone: (248) 669-9830
                                        E-mail: dschouman@gmail.com

                                        Counsel for Defendant
Case 2:20-cv-10031-AJT-EAS ECF No. 35, PageID.319 Filed 04/06/21 Page 3 of 3




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

HINO MOTORS                            )
MANUFACTURING U.S.A, INC.,             )
                                       )
                   Plaintiff,          )
                                       )     Case No.: 2:20-CV-10031
             v.                        )
                                       )    ORDER GRANTING
CHRIS HETMAN,                          )    EXTENSION OF DEADLINE TO
                                       )    FILE DISCOVERY MOTIONS
                   Defendant.          )

      The Court having reviewed the Joint Stipulation for Extension of Deadline to

File Discovery Motions and otherwise being fully advised hereby ORDERS that the

deadline to file discovery motions be extended to May 3, 2021.

      IT IS SO ORDERED, this 6th day of April, 2020.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
                                     Honorable United States District Judge
WE SO CONSENT:

/s/ J. Michael Honeycutt                   /s/ David J. Kramer_______________
J. Michael Honeycutt                       David J. Kramer
MI State Bar No. P60517                    MI State Bar No. P46342
FISHER & PHILLIPS LLP                      The David J. Kramer Law Firm,
227 West Trade Street, Suite 2020          PLLC
Charlotte, North Carolina 28202            42400 Grand River Ave., Suite 109
Telephone: (704) 334-4565                  Novi, MI 48375
Fax: (704) 334-9774                        E-mail: david@novilaw.com
E-mail: jhoneycutt@fisherphillips.com      Attorney for Chris Hetman
Attorney for Plaintiffs
